Title: From George Washington to Major General William Heath, 22 April 1779
From: Washington, George
To: Heath, William



        Dr Sir.
Head Quarters Middlebrook 22d April 1779.

I had your favor duly handed me of the 25th Ultimo.
Perfectly satisfied in your recommendation of Major Lyman, I should not hesitate on the propriety of serving him. But on considering the situation of those corps, attatched to no one State; with the inexpediency of augmenting the number of their officers, in the present circumstances of the army; and at a juncture, when we have been obliged to enter upon reductions in Regiments which are provided for by the States to which they belong, I would therefore rather decline giving my opinion for any appointment of Lieutenant Colonel to Colonel Armands corps, at least at this moment of time.
I would observe, however, that the success the corps may have in recruiting will in some measure determine the necessity of such an appointment. I am D. Sir Your most obedient and hble servt
Go: Washington
P.S. If you have a copy of the officers names, and rank of the convention troops, as delivered in on their arrival at Cambridge, or as taken at the Convention I will be obliged to you to have it transmitted.

